April 30, 2013




                                     JUDGMENT
                     The Fourteenth Court of Appeals
                          CRAIG ZAMIATOWSKI, Appellant

NO. 14-12-00478-CV                           V.

                          PATTY ZAMIATOWSKI, Appellee
                         ________________________________

      This cause, an appeal from the “FINAL DECREE OF DIVORCE,” signed
February 3, 2012, was heard on the transcript of the record.

       We have inspected the record and find error in the following paragraph of the
section of the decree entitled “Judgment for Reimbursement Claims in favor of
Petitioner” and REFORM the paragraph to substitute $57,061.00 for $85,729.00: “IT IS
ORDERED AND DECREED that Craig will secure the award of this judgment in favor
of PATTY by executing and delivering to PATTY’s counsel, Zooey Wharton, a Real
Estate Lien Note in the amount of $85,729.00 and a deed of trust for the real property
located at 5132 Whitewing Dr., Richmond, Texas 77469 on or before the signing of this
Decree.”

       We also find error in the following paragraph of the section of the decree entitled
“Execution of Instruments by CRAIG ZAMIATOWSKI” and REFORM the paragraph
to substitute $57,061.00 for $85,729.00: “Unless specifically set forth below, CRAIG
ZAMIATOWSKI will execute, have acknowledged, and deliver to Zooey Wharton at
3355 W. Alabama, Suite 444, Houston, Texas 77098 on or before the Court’s entry of the
final decree of divorce in this case, the following instruments: 1. Real estate lien note in
the amount of $85,729.00 . . . .”

      We order the “FINAL DECREE OF DIVORCE” of the court below AFFIRMED
except as modified in this judgment.

     We order appellant, Craig Zamiatowski, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.